DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yabumoto (U.S. Patent Publication Number 2019/0027964).
Regarding Claim 1:
Yabumoto teaches a non-contact power supply device comprising: a power transmission device (Fig. 21, first power conversion device 100 including first contactless power supply coil 50, and their related discussion; see, for example, paragraph 0074); and a power reception device to which power is transmitted from the power transmission device in a non-contact manner (Fig. 21, first power conversion device 100 transmitting power to second power conversion device 200, and their related discussion; see, for example, paragraphs 0074-0075), wherein the power transmission device comprises a transmission coil configured to supply power to the power reception device (Fig. 21, first contactless power supply coil 50 and its related discussion; see, for example, paragraphs 0075-0076), a power supply circuit comprising a plurality of switching elements connected in a full bridge shape or a half bridge shape between a DC power source and the transmission coil (Fig. 21, DC power supply 11, inverter 01, controller 07, first contactless power supply coil 50, and their related discussion; see, for example, paragraphs 0041, 0073-0076, etc. which disclose inverter 01 may have a full-bridge or half-bridge configuration while switching at a driving frequency so as to output high-frequency power to the first contactless power supply coil from the DC power input into the inverter), and configured to convert DC power supplied from the DC power source into AC power having a switching frequency by switching on and off the plurality of switching elements at the switching frequency and supply the AC power to the transmission coil (Fig. 21, DC power supply 11, inverter 01, controller 07, first contactless power supply coil 50, and their related discussion; see, for example, paragraphs 0041, 0073-0076, etc. which disclose inverter 01 may have a full-bridge or half-bridge configuration while switching at a driving frequency so as to output high-frequency power to the first contactless power supply coil from the DC power input into the inverter), a phase adjustment circuit comprising an LC series circuit connected in parallel with the transmission coil and a switching element connected in series with the LC series circuit (Fig. 21, first contactless power supply coil 50, harmonic filter 04 including reactor 402, capacitor 403, switch 407, and their related discussion; see, for example, paragraph 0074), a current detection circuit configured to obtain a measured value of an amount of current flowing through the plurality of switching elements of the power supply circuit (Fig. 21, inverter output current detector 03 and its related discussion; see, for example, paragraph 0074), and a control circuit configured to control switching on and off of the switching element of the phase adjustment circuit (Fig. 21, controller 07, inverter 01, inverter output current detector 03, switch 407, and their related discussion; see, for example, paragraphs 0036-0037, 0044, 0074-0076). While Yabumoto discloses a control circuit configured to control switching of the switching element of the phase adjustment circuit as well as controlling of switch 407 in response to the first power conversion device acting as a transmitter or receiver, Yabumoto fails to explicitly teach a control circuit configured to control switching on and off of the switching element of the phase adjustment circuit in accordance with a measured value of the amount of current in response to any of the plurality of switching elements of the power supply circuit being turned off. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yabumoto to control switching on and off of the switching element of the phase adjustment circuit in accordance with a measured value of the amount of current in response to any of the plurality of switching elements of the power supply circuit being turned off, since it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987).
Regarding Claim 2:
Yabumoto teaches the limitations of the preceding claim 1. Yabumoto further discloses wherein the control circuit turns off the switching element of the phase adjustment circuit in response to the measured value of the amount of current becoming equal to or less than a first threshold value and the switching element of the phase adjustment circuit being turned on (Figs. 8 and 21, controller 07, inverter 01, inverter output current detector 03, switch 407, and their related discussion; see, for example, paragraphs 0036-0037, 0044-0048, 0074-0076, etc. It has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987)), and the control circuit turns on the switching element of the phase adjustment circuit in response to the measured value of the amount of current becoming higher than a second threshold value that is larger than the first threshold value and the switching element of the phase adjustment circuit being turned off (Figs. 8 and 21, controller 07, inverter 01, inverter output current detector 03, switch 407, and their related discussion; see, for example, paragraphs 0036-0037, 0044-0048, 0074-0076, etc. It has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987)).
Regarding Claim 3:
Yabumoto teaches the limitations of the preceding claim 2. Yabumoto further discloses wherein the power supply circuit is configured to adjust a voltage applied to the plurality of switching elements (Fig. 21, DC power supply 11, inverter 01, controller 07, , and their related discussion; see, for example, paragraphs 0041, 0073-0076, etc.), the control circuit controls the power supply circuit such that the voltage applied to the plurality of switching elements increases in response to the measured value of the amount of current becoming equal to or less than the first threshold value and the switching element of the phase adjustment circuit being turned on (Figs. 8 and 21, controller 07, inverter 01, inverter output current detector 03, switch 407, and their related discussion; see, for example, paragraphs 0036-0037, 0044-0048, 0074-0076, etc. It has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987)), and the control circuit controls the power supply circuit such that the voltage applied to the plurality of switching elements decreases in response to the measured value of the amount of current becoming higher than the second threshold value and the switching element of the phase adjustment circuit being turned off (Figs. 8 and 21, controller 07, inverter 01, inverter output current detector 03, switch 407, and their related discussion; see, for example, paragraphs 0036-0037, 0044-0048, 0074-0076, etc. It has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987)).
Regarding Claim 4:
Yabumoto teaches a power transmission device that transmits power to a power reception device in a non-contact manner (Fig. 21, first power conversion device 100 transmitting power to second power conversion device 200, and their related discussion; see, for example, paragraphs 0074-0075), the power transmission device comprising: a transmission coil configured to supply power to the power reception device (Fig. 21, first contactless power supply coil 50 and its related discussion; see, for example, paragraphs 0075-0076), a power supply circuit comprising a plurality of switching elements connected in a full bridge shape or a half bridge shape between a DC power source and the transmission coil (Fig. 21, DC power supply 11, inverter 01, controller 07, first contactless power supply coil 50, and their related discussion; see, for example, paragraphs 0041, 0073-0076, etc. which disclose inverter 01 may have a full-bridge or half-bridge configuration while switching at a driving frequency so as to output high-frequency power to the first contactless power supply coil from the DC power input into the inverter), and configured to convert DC power supplied from the DC power source into AC power having a switching frequency by switching on and off the plurality of switching elements at the switching frequency and supply the AC power to the transmission coil (Fig. 21, DC power supply 11, inverter 01, controller 07, first contactless power supply coil 50, and their related discussion; see, for example, paragraphs 0041, 0073-0076, etc. which disclose inverter 01 may have a full-bridge or half-bridge configuration while switching at a driving frequency so as to output high-frequency power to the first contactless power supply coil from the DC power input into the inverter); a phase adjustment circuit comprising an LC series circuit connected in parallel with the transmission coil and a switching element connected in series with the LC series circuit (Fig. 21, first contactless power supply coil 50, harmonic filter 04 including reactor 402, capacitor 403, switch 407, and their related discussion; see, for example, paragraph 0074), a current detection circuit configured to obtain a measured value of an amount of current flowing through the plurality of switching elements of the power supply circuit (Fig. 21, inverter output current detector 03 and its related discussion; see, for example, paragraph 0074); and a control circuit configured to control switching on and off of the switching element of the phase adjustment circuit (Fig. 21, controller 07, inverter 01, inverter output current detector 03, switch 407, and their related discussion; see, for example, paragraphs 0036-0037, 0044, 0074-0076). While Yabumoto discloses a control circuit configured to control switching of the switching element of the phase adjustment circuit as well as controlling of switch 407 in response to the first power conversion device acting as a transmitter or receiver, Yabumoto fails to explicitly teach a control circuit configured to control switching on and off of the switching element of the phase adjustment circuit in accordance with a measured value of the amount of current in response to any of the plurality of switching elements of the power supply circuit being turned off. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yabumoto to control switching on and off of the switching element of the phase adjustment circuit in accordance with a measured value of the amount of current in response to any of the plurality of switching elements of the power supply circuit being turned off, since it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705. The examiner can normally be reached 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836